                                                                      Case 1:20-bk-11435-MB              Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54       Desc
                                                                                                          Main Document     Page 1 of 6



                                                                        1 David S. Kupetz (CA Bar No. 125062)
                                                                           dkupetz@sulmeyerlaw.com
                                                                        2 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        3 Claire K. Wu (CA Bar No. 295966)
                                                                           ckwu@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        5 333 South Grand Ave, Suite 3400
                                                                          Los Angeles, California 90071
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Attorneys for Reorganized Debtors
                                                                        8

                                                                        9                                  UNITED STATES BANKRUPTCY COURT

                                                                       10         CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
  A Professional Corporation




                                                                       11 In re                                               Case No. 1:20-bk-11435-MB
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                          corporation, and related debtors,
                                                                       13                                                     (Jointly Administered with Case Nos. 1:20-bk-
                                                                                         Debtors.                             11436-MB; 1:20-bk-11437-MB; 1:20-bk-11438-
                                                                       14                                                     MB; 1:20-bk-11439-MB; 1:20-bk-11434-MB;
                                                                                                                              1:20-bk-11440-MB; 1:20-bk-11441-MB; 1:20-
SulmeyerKupetz,




                                                                       15 Federal EIN: XX-XXXXXXX                             bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-
                                                                                                                              11444-MB)
                                                                       16
                                                                                                                              DECLARATION OF STEVEN ZHAO IN
                                                                       17                                                     SUPPORT OF FIRST AND FINAL
                                                                                                                              APPLICATION OF SULMEYERKUPETZ,
                                                                       18                                                     A PROFESSIONAL CORPORATION,
                                                                                                                              ATTORNEYS FOR DEBTORS AND
                                                                       19                                                     DEBTORS IN POSSESSION, FOR
                                                                                                                              ALLOWANCE AND PAYMENT OF FEES
                                                                       20                                                     AND EXPENSES
                                                                       21                                                     [Period Covered: August 13, 2020, through and
                                                                                                                              including November 30, 2020]
                                                                       22
                                                                                                                              Hearing Via ZoomGov
                                                                       23
                                                                                                                              Date: January 19, 2021
                                                                       24
                                                                                                                              Time: 1:30 p.m.
                                                                       25                                                     Place: Courtroom 303
                                                                                                                                     21041 Burbank Blvd.
                                                                       26                                                            Woodland Hills, CA 91367
                                                                       27

                                                                       28

                                                                            CKW 2708488v2
                                                                      Case 1:20-bk-11435-MB         Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54                Desc
                                                                                                     Main Document     Page 2 of 6



                                                                        1           I, Steven Zhao, declare:

                                                                        2           1.      I am the President and CEO of each of Glostation USA, Inc. (“Glostation”), and

                                                                        3 Glostation Core, Inc., and am the manager of each of the other Debtors. I am also the President and

                                                                        4 CEO of Sandbox VR, Inc., the non-debtor parent of Glostation.

                                                                        5           2.      I make and execute this declaration in support of the First and Final Application of

                                                                        6 SulmeyerKupetz, A Professional Corporation, Attorneys for Debtors and Debtors in Possession, for

                                                                        7 Allowance and Payment of Fees and Expenses (the “Fee Application”).

                                                                        8           3.      On September 11, 2020, this Court entered an order approving the employment of

                                                                        9 SulmeyerKupetz, A Professional Corporation (“Applicant”), as the Debtors' general bankruptcy

                                                                       10 counsel, effective as of August 13, 2020.
  A Professional Corporation




                                                                       11           4.      On a monthly (and frequently weekly) basis throughout these cases, Applicant
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 provided the Debtors with billing statements identifying the total fees and expenses incurred, and

                                                                       13 descriptions of specific services rendered, for the particular period. I reviewed those monthly and

                                                                       14 weekly billing statements as they were submitted to me on behalf of the Debtors. In addition,
SulmeyerKupetz,




                                                                       15 Applicant provided me with a copy of the Fee Application, which I reviewed. As a result of this

                                                                       16 review and my extensive and close involvement with the work done by Applicant on behalf of the

                                                                       17 Debtors, I am aware of the services that Applicant rendered for the Debtors during these cases and

                                                                       18 of the total amount of fees and expenses Applicant seeks on a final basis in the Fee Application.

                                                                       19           5.      As set forth in the Fee Application, pursuant to Applicant's engagement agreement

                                                                       20 with the Debtors, Applicant agreed to provide a 15% discount off its billed fees.

                                                                       21           6.      I have no objection to the Fee Application and support Applicant’s request for

                                                                       22 allowance and payment of the amounts sought in the Fee Application.

                                                                       23           I declare under penalty of perjury under the laws of the United States of America that the
                                                                                                                                                           24 2020, in
                                                                       24 foregoing is true and correct and that this declaration was executed on December ____,

                                                                       25 Hong Kong.

                                                                       26                                                         _____________________________________
                                                                                                                                  STEVEN ZHAO
                                                                       27

                                                                       28

                                                                            CKW 2708488v2                                     1
      Case 1:20-bk-11435-MB                   Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54                                       Desc
                                               Main Document     Page 3 of 6
                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333 South
Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify) DECLARATION OF STEVEN ZHAO IN SUPPORT OF
FIRST AND FINAL APPLICATION OF SULMEYERKUPETZ, A PROFESSIONAL CORPORATION, ATTORNEYS FOR
DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) December
28, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Daren Brinkman on behalf of Creditor Committee Committee Of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Daren Brinkman on behalf of Creditor Committee Committee of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Krista M Enns on behalf of Creditor Yonkers Associates, LLC
KEnns@beneschlaw.com, docket@beneschlaw.com

Roger F Friedman on behalf of Defendant YONKERS ASSOCIATES, LLC, a New York limited liability company
rfriedman@rutan.com

Asa S Hami on behalf of Debtor Glostation USA, Inc.
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Interested Party Courtesy NEF
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in Possession
ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology Insurance Company, Inc.
ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Brian D Huben on behalf of Creditor Mission Valley Shoppingtown LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor The Macerich Company
hubenb@ballardspahr.com, carolod@ballardspahr.com

Brian D Huben on behalf of Creditor West Valley Owner, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

William W Huckins on behalf of Creditor Oakbrook Shopping Center LLC
whuckins@allenmatkins.com, clynch@allenmatkins.com;mcatapang@allenmatkins.com

David S Kupetz on behalf of Debtor Glostation Core USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Glostation USA, Inc.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Austin, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 1:20-bk-11435-MB                    Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54                                       Desc
                                                Main Document     Page 4 of 6
David S Kupetz on behalf of Debtor Sandbox VR Cerritos, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Colony, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Mission Valley, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Oakbrook, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Pop-Up, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Ridge Hill, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR San Mateo, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Debtor Sandbox VR Topanga, LLC
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in
Possession
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Adam A Lewis on behalf of Creditor Silicon Valley Bank
alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

Sophia Moraitis on behalf of Creditor Lakeview Construction, LLC
smoraitis@sma-law.com

Debra Riley on behalf of Creditor ATEL Growth Capital dba ATEL Ventures
driley@allenmatkins.com

Catherine Schlomann Robertson on behalf of Creditor Bohannon Development Company
crobertson@pahl-mccay.com, mle@pahl-mccay.com

Michael St James on behalf of Interested Party CB-1 COMMERCIAL CO LLC, a Delaware limited liability company
ecf@stjames-law.com, stjames.michaelr101488@notify.bestcase.com

Jason D Strabo on behalf of Creditor TriplePoint Capital LLC
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

Jason D Strabo on behalf of Debtor Glostation USA, Inc.
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Steven Werth on behalf of Attorney SulmeyerKupetz
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation Core USA, Inc.
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Glostation USA, Inc.
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Austin, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 1:20-bk-11435-MB                   Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54                                       Desc
                                              Main Document     Page 5 of 6
Steven Werth on behalf of Debtor Sandbox VR Cerritos, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Colony, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Mission Valley, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Oakbrook, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Pop-Up, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Ridge Hill, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR San Mateo, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth on behalf of Debtor Sandbox VR Topanga, LLC
swerth@sulmeyerlaw.com,
cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation Core USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Glostation USA, Inc.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Austin, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Cerritos, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Colony, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Mission Valley, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Oakbrook, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Pop-Up, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Ridge Hill, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR San Mateo, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Debtor Sandbox VR Topanga, LLC
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu on behalf of Interested Party Courtesy NEF
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
      Case 1:20-bk-11435-MB                    Doc 316 Filed 12/28/20 Entered 12/28/20 13:57:54                                       Desc
                                                Main Document     Page 6 of 6
Claire K Wu on behalf of Plaintiff GLOSTATION USA, INC., a Delaware corporation, and Related Debtors and Debtors in Possession
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

                                                                                        Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed
no later than 24 hours after the document is filed.


                                                                                        Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 28, 2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

DEBTORS:
Glostation USA, Inc.
Via Email: steve.zhao@sandboxvr.com


                                                                                        Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  December 28, 2020                        Maria R. Viramontes                                   /s/Maria R. Viramontes
  Date                                     Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
